 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   GARTH HIRE (CABN 187330)
     Assistant United States Attorney
 5
            1301 Clay Street, Suite 340-S
 6          Oakland, California 94612
            Telephone:        (510) 637-3723
 7          Facsimile:        (510) 637-3724
            E-mail:           Garth.Hire@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14   UNITED STATES OF AMERICA,                          No. CR 16-00174 HSG

15                 Plaintiff,
                                                        STIPULATION REGARDING DISMISSAL OF
16                           v.                         CHARGES AND ORDER

17   NAIFARM SAECHAO,

18                 Defendant.

19

20

21          Plaintiff United States of America, by and through its counsel of record, the United States

22   Attorney for the Northern District of California and Assistant United States Attorney Garth Hire, and

23   defendant Naifarm Saechao (defendant), by and through his counsel of record, Joyce Leavitt, hereby

24   stipulate as follows:

25          1.      On March 2, 2018, the United States Probation Office (USPO) filed an amended Form

26   12 alleging that defendant violated the conditions of his probation (Docket No. 71). The amended

27   Form 12 alleged four separate charges relating to the violations. On September 17, 2018, defendant

28
     STIPULATION REGARDING DISMISSAL 1
     OF CHARGES AND ORDER
     CR 16-00174 HSG
 1   admitted to Charges One and Four of the amended petition and on February 25, 2019, was sentenced

 2   to 130 months’ imprisonment to be followed by five years of supervised release.

 3          2.     The parties therefore agree that the remaining charges in the amended petition,

 4   specifically, Charges Two and Three, should be dismissed.

 5          IT IS SO STIPULATED.

 6    Dated: April 22, 2019                        DAVID L. ANDERSON
                                                   United States Attorney
 7
                                                          /S/
 8
                                                   GARTH HIRE
 9                                                 Assistant United States Attorney

10                                                 Attorneys for Plaintiff
                                                   UNITED STATES OF AMERICA
11

12

13                 /S/                                                  4/22/19
     JOYCE LEAVITT                                               Date
14
     Attorney for Defendant
15   Naifarm Saechao

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING DISMISSAL 2
     OF CHARGES AND ORDER
     CR 16-00174 HSG
 1                                                ORDER

 2          The Court has read and considered the Stipulation Regarding Dismissal of Charges.

 3          THEREFORE, FOR GOOD CAUSE SHOWN:

 4          Charges Two and Three in the amended violation petition are hereby dismissed on the

 5   agreement of the parties.

 6          IT IS SO ORDERED.

 7

 8      4/22/2019
      DATE                                              HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING DISMISSAL 3
     OF CHARGES AND ORDER
     CR 16-00174 HSG
